J-A23011-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: ESTATE OF WADE WALTER : IN THE SUPERIOR COURT OF
STANLEY, JR., DECEASED,      :      PENNSYLVANIA
                             :
                             :
                             :
APPEAL OF: JILL SPRIGGS      : No. 834 WDA 2013

                    Appeal from the Order May 7, 2013,
                Court of Common Pleas, Washington County,
                     Orphans’ Court at No. 63-11-0592

BEFORE: DONOHUE, ALLEN and MUSMANNO, JJ.

MEMORANDUM BY DONOHUE, J.:                       FILED SEPTEMBER 19, 2014

     Jill Spriggs (“Spriggs”) appeals from the order entered on May 7, 2013

by the Court of Common Pleas of Washington County, Orphans’ Court

Division, removing Spriggs as the administratrix of the estate of Wade

Walter Stanley, Jr. (“the Decedent”), appointing Marci Stanley (“Marci”) and

Jeffrey Wade Stanley (“Jeffrey”) as co-administrators of the estate, and

ordering Spriggs to turn all estate assets and documentation over to Marci

and Jeffrey. We affirm.

     The relevant facts and procedural history in this case are as follows.

On March 3, 2011, the Decedent, who was unmarried at the time, died

intestate. At the time of his death, the Decedent was survived by his sister,

Spriggs, and brother, Jack D. Stanley (“Jack”).       The Decedent was also

survived by his two grandchildren, Marci and Jeffrey. Marci and Jeffrey are

the children of the Decedent’s late son, Wade Walter Stanley, III (“Wade

III”), who died on October 2, 2008 in Arizona.
J-A23011-14


     On May 3, 2011, Spriggs applied for a grant of letters of administration

for the Decedent’s estate with the Register of Wills of Washington County.

In her petition, Spriggs listed only herself and Jack as the Decedent’s heirs,

even though she was aware that the Decedent had two surviving

grandchildren, Marci and Jeffrey, who were living in Florida. Included with

this petition was a document executed by Jack renouncing any right to

administer the Decedent’s estate and disclaiming any interest in that estate.

That same day, the Register of Wills granted the letters of administration to

Spriggs. Spriggs proceeded to transfer property from the Decedent’s estate

into her and her husband’s name, signed a gas lease for that property with

Range Resources in which she received an upfront payment of $39,000, and

deposited that money into a personal bank account.

     On February 16, 2012, after receiving notice of their grandfather’s

death from another relative, Marci and Jeffrey filed a petition to revoke

Spriggs’ letters of administration.   On July 23, 2012, the trial court, sua

sponte, decided that the petition to revoke was a matter for the Register of

Wills to decide.   The trial court also directed the Register of Wills to

determine whether venue was proper in Washington County, as the record

indicated that the Decedent was a resident of Somerset County. On October

15, 2012, the parties consented to venue in Washington County.

     On December 5, 2012, the Register of Wills held a hearing to

determine whether it would remove Spriggs as the administratrix of the



                                      -2-
J-A23011-14


Decedent’s estate. On December 18, 2012, the Register of Wills removed

Spriggs as administratrix of the Decedent’s estate and granted letters of

administration to Marci and Jeffrey, finding them to be the grandchildren and

sole heirs of the Decedent.

      On December 27, 2012, Spriggs appealed the decision of the Register

of Wills to the orphans’ court.    The orphans’ court conducted a de novo

review of the Register of Wills’ decision. On May 7, 2013, following hearings

on April 17, 2013 and May 3, 2013, the orphans’ court found that sufficient

grounds existed to remove Spriggs as administratrix of the Decedent’s

estate and to grant letters of administration to Marci and Jeffrey.

      On May 15, 2013, Spriggs filed a notice of appeal.        On August 16,

2013, the trial court ordered Spriggs to file a concise statement of errors

complained of on appeal pursuant to Rule 1925(b) of the Pennsylvania Rules

of Appellate Procedure. On August 29, 2013, Spriggs timely filed her Rule

1925(b) statement.

      On appeal, Spriggs raises the following issues for our review:

            A.    Did the [o]rphans’ [c]ourt err in admitting new
                  evidence when reviewing the grant of [l]etters
                  of [a]dministration by the Register of Wills?

            B.    Did the [o]rphans’ [c]ourt err in relying upon
                  an Arizona death certificate as proof of
                  lineage?

            C.    Did the [o]rphans’ [c]ourt err in affirming the
                  grant of [l]etters of [a]dministration by the
                  Register of Wills where [Marci and Jeffrey]



                                     -3-
J-A23011-14


                   failed to meet their burden of proof that they
                   are [the] grandchildren and heirs of [the
                   Decedent]?

Spriggs’ Brief at 4.

      We begin by acknowledging our standard of review of an orphans’

court decision:

            Our standard of review of an orphans’ court’s
            decision is deferential. When reviewing an orphans’
            court decree, this Court must determine whether the
            record is free from legal error and whether the
            orphans’ court’s findings are supported by the
            record. Because the orphans’ court sits as the finder
            of fact, it determines the credibility of the witnesses
            and, on review, this Court will not reverse its
            credibility determinations absent an abuse of
            discretion. However, this Court is not bound to give
            the same deference to the orphans’ court conclusions
            of law. Where the rules of law on which the orphans’
            court relied are palpably wrong or clearly
            inapplicable, we will reverse the court’s decree.
            Moreover, we point out that an abuse of discretion is
            not merely an error of judgment. However, if in
            reaching a conclusion, the court overrides or
            misapplies the law, or the judgment exercised is
            shown by the record to be manifestly unreasonable
            or the product of partiality, prejudice, bias, or ill will,
            discretion has been abused.

In re Estate of Zeevering, 78 A.3d 1106, 1108 (Pa. Super. 2013) (internal

quotations and citations omitted), appeal denied, 94 A.3d 1010 (Pa. 2014).

      In her first issue on appeal, Spriggs claims that the orphans’ court

erred by admitting new evidence in its de novo review of the Register of

Wills’ decision to remove her as the administratrix of the Decedent’s estate.

Spriggs’ Brief at 13.   Specifically, Spriggs argues that the orphans’ court



                                       -4-
J-A23011-14


should not have admitted evidence of Wade III’s birth certificate because it

was not part of the certified record created while the case was before the

Register of Wills. Id. Spriggs contends that an orphans’ court’s review of a

Register of Wills’ decision to grant or revoke letters of administration is

limited to a review of the discretion exercised by the Register of Wills. Id.

at 14. Spriggs further asserts that, in such case, the orphans’ court may not

supplement the certified record through the submission of new testamentary

or written evidence. Id.

      Section 776 of the Probate, Estates, and Fiduciaries Code states the

following:

             On appeal from the register, or in a proceeding
             removed from the register, the orphans’ court
             division may find, upon the testimony taken before
             the register, that a substantial dispute of fact exists
             and grant a jury trial. When upon the testimony
             taken before the register a jury trial is not
             granted, the division shall hear the testimony
             de novo unless all parties appearing in the
             proceeding agree that the case be heard on the
             testimony taken before the register. In any
             event, the division may require witnesses already
             examined and other witnesses to appear before it.

20 Pa.C.S.A. § 776 (emphasis added).           Consistent with the statutory

mandate, this Court has held that “the hearing on appeal to the [o]rphan[s’]

court from a decision of the Register of Wills is de novo, unless the parties

appearing in the proceeding have agreed otherwise.”          In re Estate of

Luongo, 823 A.2d 942, 960 (Pa. Super. 2003). Our Court explained that




                                      -5-
J-A23011-14


“[a] hearing de novo ... means that the orphans’ court shall not arrive at a

decision on the basis of the testimony offered before the register, but shall

hear afresh all evidence that either party shall desire to present[.]”    Id.

(quoting In re Estate of Szmahl, 6 A.2d 267, 269 (Pa. 1939), abrogated

on other grounds, In re Loudenslager’s Estate, 240 A.2d 477 (Pa. 1968)).

Only where the orphans’ court does not receive additional evidence in

proceedings on appeal from the Register of Wills’ action is judicial review

“confined to a determination of whether the Register abused his or her

discretion in the issuance of letters to an administrator.” See In re Estate

of Dodge, 522 A.2d 77, 78 (Pa. Super. 1987); see also In re Estate of

Tigue, 926 A.2d 453, 456 (Pa. Super. 2007) (holding that “if the orphans’

court did not take evidence, then our appellate review is limited to

determining if the register abused its discretion”); In re Estate of Klink,

743 A.2d 482, 484 (Pa. Super. 1999) (“Had the [o]rphans’ [c]ourt not taken

any evidence, we would agree that our review would be limited to a

determination of whether the Register abused his discretion in the issuance

of letters.”).

      Based on the foregoing statutory authority and case law, we conclude

that the orphans’ court did not err in admitting new evidence on appeal from

the decision of the Register of Wills. In this case, there is no indication in

the certified record on appeal that the parties agreed that the orphans’ court

would hear the case solely on the testimony taken and evidence admitted



                                    -6-
J-A23011-14


before the Register of Wills. Likewise, Spriggs’ appellate brief raises no such

contention. See Spriggs’ Brief at 13-15. Therefore, because there was no

agreement between the parties to have the orphans’ court hear the case

only on the testimony taken and evidence admitted before the Register of

Wills, the orphans’ court properly conducted a de novo review of this case in

which it permitted the parties to introduce new evidence. See 20 Pa.C.S.A.

§ 776.

       In her second issue on appeal, Spriggs claims that the orphans’ court

erred by relying on Wade III’s Arizona death certificate as proof that he was

the son of the Decedent and consequently that the Decedent was the

grandfather of Marci and Jeffrey. Spriggs’ Brief at 16. First, Spriggs argues

that Wade III’s Arizona death certificate is inadmissible hearsay not subject

to any exception because the information provided in the death certificate is

untrustworthy.     Id. at 16-19.    Second, because Spriggs believes the

information in Wade III’s Arizona death certificate is untrustworthy, Spriggs

contends that the orphans’ court could not have admitted the death

certificate as an official record under 42 Pa.C.S.A § 6104(b).1 Id. at 19-23.



1
    Section 6104(b) provides:

             (b) Existence of facts.--A copy of a record
             authenticated as provided in section 6103 disclosing
             the existence or nonexistence of facts which have
             been recorded pursuant to an official duty or would
             have been so recorded had the facts existed shall be
             admissible as evidence of the existence or


                                     -7-
J-A23011-14


Third, Spriggs asserts that the orphans’ court’s admission of Wade III’s

Arizona death certificate violated the best evidence rule because Wade III’s

birth certificate should have been available to Marci and Jeffrey to prove that

Wade III was the Decedent’s son. Id. at 23-25.

      We conclude that Spriggs has waived the second issue that she raises

on appeal for failing to timely object to the admission of Wade III’s Arizona

death certificate. Regarding the preservation of issues for appeal, our Court

has frequently held the following:

            In order to preserve an issue for appellate review, a
            party must make a timely and specific objection at
            the appropriate stage of the proceedings before the
            trial court. Failure to timely object to a basic and
            fundamental error will result in waiver of that issue.
            On appeal[,] the Superior Court will not consider a
            claim which was not called to the trial court’s
            attention at a time when any error committed could
            have been corrected. In this jurisdiction ... one must
            object to errors, improprieties or irregularities at the
            earliest possible stage of the adjudicatory process to
            afford the jurist hearing the case the first occasion to
            remedy the wrong and possibly avoid an
            unnecessary appeal to complain of the matter.

In re S.C.B., 990 A.2d 762, 767 (Pa. Super. 2010) (quoting Thompson v.

Thompson, 963 A.2d 474, 475–76 (Pa. Super. 2008)).




            nonexistence of such facts, unless the sources of
            information or other circumstances indicate lack of
            trustworthiness.

42 Pa.C.S.A. § 6104(b).


                                     -8-
J-A23011-14


      The transcripts from the orphans’ court’s de novo proceedings in this

matter reflect the following:

            Mr. Vreeland:       Exhibit 11 is the death certificate
                                for [Wade III] from the State of
                                Arizona.

            Mr. Coster:         Which would have been -- are we
                                in agreement Exhibit 13 is indeed
                                the Arizona death certificate?

            Mr. Vreeland:       It says a copy of the original death
                                certificate of [Wade III]. The
                                informant on this form is [Jeffrey].

            Mr. Coster:         So then I stipulate to Exhibit No.
                                13, Your Honor.

            The Court:          Which is    Exhibit   11   for   this
                                purpose.

N.T., 4/17/13, at 81-82.    Although Spriggs stipulated to the admission of

Wade III’s Arizona death certificate at the April 17, 2013 hearing, she

subsequently attempted to object to the admission of the document when

the hearing on this matter resumed on May 3, 2013. N.T., 5/3/13, at 3-8.

Nevertheless, the certified record reflects that not only did Spriggs fail to

timely object to the admission of Wade III’s Arizona death certificate when

the orphans’ court admitted it into evidence, but she also stipulated to the

admission of the death certificate. See N.T., 4/17/13, at 81-82. Spriggs’

later attempt to raise an objection to the admission of the death certificate

did not cure her failure to timely object. Thus, Spriggs did not object to the

orphans’ court’s alleged error at the earliest possible stage of the



                                      -9-
J-A23011-14


adjudicatory process. See In re S.C.B., 990 A.2d at 767. As a result, this

Court will not consider a claim that an appellant did not call to the orphans’

court’s attention at a time when any alleged error committed could have

been corrected.    See id.    Accordingly, Spriggs has waived her right to

contest the admission of Wade III’s Arizona death certificate on appeal.

      The third issue that Spriggs raises on appeal is that the orphans’ court

erred by affirming the Register of Wills’ grant of letters of administration to

Jeffrey and Marci because they failed to meet their burden of proof that they

are the grandchildren of the Decedent and that they had standing to pursue

their right to the Decedent’s estate.        Spriggs’ Brief at 26-36.   Spriggs

maintains that Marci and Jeffrey failed to present sufficient proof, other than

testimony based upon memory and family traditions, that Wade III was the

Decedent’s son and that Marci and Jeffrey are the Decedent’s grandchildren.

Id. at 28.

      The Pennsylvania Supreme Court has held that “[t]he burden of

proving heirship rests with the claimant.” In re Kasula’s Estate, 318 A.2d

338, 340 (Pa. 1974) (citations omitted). The standard of proof necessary to

sustain this burden requires that “the evidence must be so [c]lear, precise,

and definite in quality and quantity as to satisfy the court below that the

relationship claimed existed.” Id. (quotations omitted).

      Our review of the record demonstrates that there is substantial

evidence supporting the orphans’ court’s finding that Marci and Jeffrey are



                                    - 10 -
J-A23011-14


the grandchildren and sole heirs of the Decedent. At the outset of the de

novo hearing, Spriggs stated that she did not dispute that the Decedent had

a son, Wade III, who pre-deceased the Decedent. N.T., 4/17/13, at 3. The

certified record reflects that Spriggs knew Wade III to be the Decedent’s son

and that she maintained a relationship with him.              See id. at 31.     The

orphans’ court also admitted Wade III’s birth certificate, which shows him to

be the Decedent’s son, into evidence. N.T., 5/3/13, at 43-45.

     Rather,    in    her   testimony    before     the   orphans’   court,   Spriggs

acknowledged that she was only disputing whether Marci and Jeffrey are

indeed the grandchildren of the Decedent.              Id. at 3-4.    However, the

orphans’ court admitted Marci’s and Jeffrey’s birth certificates, which show

them to be Wade III’s children, into evidence without objection by Spriggs.

Id. at 81-82.        Moreover, throughout the de novo proceedings, Spriggs

admitted countless times that Marci and Jeffrey are the grandchildren of the

Decedent. For example, Spriggs testified that she told her attorney when he

helped her apply for letters of administration for the Decedent’s estate that

the Decedent had two living grandchildren, Marci and Jeffrey.             Id. at 65.

Likewise, Spriggs admitted in her testimony that there was no question that

the Decedent had a son, Wade III, who had two children, Marci and Jeffrey,

who are the Decedent’s grandchildren.            Id. at 72.   Spriggs also identified

Marci and Jeffrey in family photographs as Wade III’s children and the

Decedent’s grandchildren. See id. at 19-21.



                                        - 11 -
J-A23011-14


        Therefore, the certified record reflects that there is substantial

evidence proving that Marci and Jeffrey are the grandchildren and heirs of

the decedent. Wade III’s birth certificate reveals that he was the decedent’s

son and Marci’s and Jeffrey’s birth certificates show that they are Wade III’s

children. Thus, there is irrefutable proof in this case that Marci and Jeffrey

are the Decedent’s grandchildren and heirs. Even if Spriggs was correct in

the first two issues that she raised on appeal, that the court should not have

admitted Wade III’s birth certificate and death certificate into evidence,

there    is   still   ample   evidence,     through   Spriggs’   own   admissions,

demonstrating that Marci and Jeffrey are the Decedent’s grandchildren and

sole heirs. Accordingly, the trial court did not err in finding that Marci and

Jeffrey met their burden of proving that they are the grandchildren and sole

heirs of the Decedent.

        Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/19/2014




                                          - 12 -